Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                               CASE NO.


 KAREN LADRACH,

                Plaintiff,

 v.

 ARTHUR J. GALLAGHER & CO.

                Defendant.
                                               /

                             DEFENDANT’S NOTICE OF REMOVAL

        Defendant, Arthur J. Gallagher & Co. (“Gallagher”), pursuant to 28 U.S.C. §§ 1332,

 1441, and 1446, hereby removes this action from the Fifteenth Judicial Circuit Court in and for

 Palm Beach County, Florida. The removal is based on diversity of citizenship, and this Court

 therefore has original subject matter jurisdiction over the case pursuant to 28 U.S.C. § 1332(a).

 The specific grounds for removal are the following:

                                 I. STATEMENT OF THE CASE

        Plaintiff, Karen Ladrach filed a Complaint against Gallagher in the Fifteenth Judicial

 Circuit Court in and for Palm Beach County, Florida, on or about May 16, 2019. The action is

 styled Karen Ladrach v. Arthur J. Gallagher & Co., and is designated Case No. 50-2019-CA-

 006501XXXX-MB (hereafter referred to as the “State Court Action”). Copies of all process,

 pleadings, and orders served upon Defendant in the State Action are attached hereto as Exhibit

 A.

        Service of the Summons and Complaint was effective on June 17, 2019. The Complaint

 does not specify the amount of damages sought, nor does it provide an estimate of same. See
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 2 of 9



 Exhibit A. This Removal is being timely filed, as explained below in Part V, because it is being

 filed within thirty (30) days of Defendant’s first receipt of a “paper” establishing the amount in

 controversy.

                                  II. GROUNDS FOR REMOVAL

        This removal is based on diversity of citizenship pursuant to 28 U.S.C. §§ 1441(b) and

 1446(b)(3), through application of 28 U.S.C. § 1332(a).

        Pursuant to 28 U.S.C. § 1332(a), the State Court Action can be properly removed to this

 Court if there is (a) complete diversity of citizenship between Plaintiff and Defendant; and, (b)

 the amount in controversy exceeds $75,000 exclusive of interest and costs.

       (a)      There is Complete Diversity of Citizenship.

        As set forth below, Plaintiff and Defendant are citizens of different states, as required by

 28 U.S.C. § 1332(a)(1).

        Plaintiff is a resident of and is domiciled in Palm Beach, Florida, and is a citizen of

 Florida for diversity purposes. See Exhibit A, Pl’s Compl. ¶ 2.

        Pursuant to 28 U.S.C. § 1332(c), for the purposes of determining diversity of citizenship,

 a corporation is deemed to be a citizen of the State where it is incorporated and where it has its

 principal place of business. Defendant, Gallagher is incorporated in the State of Delaware with

 its principal place of business in Rolling Meadows, Illinois. See Exhibit B, Declaration of Brian

 D. McCarthy. Thus, Gallagher is a citizen of Delaware and Illinois for purposes of determining

 diversity of citizenship.

        (b)     The Amount in Controversy Exceeds $ 75,000.00.

        Pursuant to 28 U.S.C. § 1446(c)(2)(A), this Notice of Removal asserts that the amount in

 controversy is greater than $75,000.




                                                  2
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 3 of 9



        Plaintiff’s Complaint demands an unspecified amount of damages for allegedly unpaid

 bonuses, prejudgment interest, costs, and attorney’s fees. See Exhibit A, Pl.’s Compl. (in the

 “Wherefore” clause following each Count).

        If the case stated by the initial pleading is not removable, a notice of removal may be

 filed within thirty days after receipt by the defendant, through service or otherwise, of a copy of

 an amended pleading, motion, order or other paper from which it may be first ascertained that the

 case is one which is or has become removable. 28 U.S.C. § 1446(b)(3). “The definition of ‘other

 paper’ is broad and may include any formal or informal communication received by a

 defendant.” Lamberston v. Go Fit, LLC, 918 F. Supp. 2d 1283, 1285 (S.D. Fla. 2013) (citing

 Wilson v. Target Corp., Case No. 10-CV-80451, 2010 WL 3632794, at *2 (S.D. Fla. 2010)).

        Where, as in the instant case, a plaintiff has made an unspecified demand for damages in

 state court, the removing defendant must establish only by a preponderance of the evidence that

 the amount in controversy exceeds the jurisdictional amount for diversity jurisdiction. Pretka v.

 Kolter City Plaza II, Inc., 608 F.3d 744, 752 (11th Cir. 2010) (emphasis added); see also 28

 U.S.C. § 1446(c)(2)(B) (“removal of the action is proper on the basis of an amount in

 controversy asserted under subparagraph (A) if the district court finds by the preponderance of

 the evidence, that the amount in controversy exceeds the amount specified in section 1332(a).”).

 As such, the issue is whether – more likely than not – the amount in controversy exceeds

 $75,000.

        Based solely on the Complaint, Defendant was unaware of the quantum of the above-

 referenced damages that Plaintiff was seeking in her unspecified demands. In short, Defendant

 was unable at the case inception to establish the amount in controversy pursuant to 28 U.S.C. §

 1446(c)(2)(B).




                                                  3
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 4 of 9



        On July 24, 2019, Plaintiff’s counsel sent Defendant’s counsel an e-mail containing a

 settlement demand of $700,000. See July 24, 2019 Email, attached as Exhibit C. Thus,

 according to Plaintiff’s counsel, Plaintiff is seeking damages of $700,000, well in excess of the

 requisite jurisdictional amount in controversy of $75,000.

        In sum, the damages at issue exceed $75,000, exclusive of interest and costs, and the

 action is between citizens of different states. Therefore, the district court has original jurisdiction

 over Plaintiff’s claims under 28 U.S.C. § 1332(a). This action may therefore be removed by

 Defendant pursuant to 28 U.S.C. § 1441(a).

                                                III. VENUE

        Venue is proper in the United States District Court for the Southern District of Florida

 because the case is being removed from the Circuit Court in and for Palm Beach County, Florida.

 See 28 U.S.C. § 1446(b)(3).

                             IV. CONSENT OF OTHER DEFENDANTS

        There are no other defendants who would need to join in or consent to this Notice of

 Removal.

                                   V. TIMELINESS OF REMOVAL

        28 U.S.C. § 1446(b)(3) provides:

                [I]f the case stated by the initial pleading is not removable, a notice
                of removal may be filed within 30 days after receipt by the
                defendant, through service or otherwise, of a copy of an amended
                pleading, motion, order or other paper from which it may first be
                ascertained that the case is one which is or has become removable.

        Here, the case stated by the initial pleading was not removable on its face. Defendant was

 left to speculate whether the amount in controversy actually exceeded $75,000.00, in light of

 Plaintiff’s unspecified demands in his Complaint. In line with this, the United States District




                                                    4
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 5 of 9



 Court for the Southern District of Florida has stated the following with respect to removal under

 28 U.S.C. § 1446:

                Where it is unclear whether the court has subject-matter
                jurisdiction, neither the court nor the defendants may speculate or
                determine whether there is jurisdiction by “looking to the stars.”
                Indeed, counsel for the removing party has a Rule 11 obligation to
                remove a case only when he has a good faith basis for concluding
                that the district court has subject-matter jurisdiction. And it is
                “highly questionable whether a defendant could ever file a notice
                of removal on diversity grounds . . . where the defendant, the party
                with the burden of proof, has only bare pleadings containing
                unspecified damages on which to base its notice without seriously
                testing the limits of compliance with Rule 11.” Courts recognize
                that a plaintiff will frequently attempt to frustrate a defendant’s
                right to remove a case to federal court. Accordingly courts . . . will
                often look to the efforts that the removing party has undertaken to
                ascertain the jurisdictional amount.

 ACT Lending Corp. v. Mortgage In. Agency, Ltd., No. 09-60729-CIV, 2009 WL 2834789, at *3

 (S.D. Fla. Aug. 27, 2009) (quoting Lowery v. Ala. Power Co., 483 F.3d 1184, 1215 n.63 (11th

 Cir. 2007) (emphasis in original)).

        As stated above, on July 24, 2019, Plaintiff’s counsel sent Defendant’s counsel a written

 settlement demand for $700,000. See Exhibit B. It was not until the July 24, 2019 email

 containing Plaintiff’s demand that Defendant learned that the amount in controversy exceeds

 $75,000. Therefore, that e-mail constituted receipt of “other papers” from which Defendant

 could first ascertain that the amount in controversy exceeded the jurisdictional requirement.

        The thirty days allotted for removal by 28 U.S.C. § 1446(b) will expire on or about

 August 23, 2019. See Del Rio, 2005 WL 3093434, at *4 (holding that a defendant’s removal of a

 case within thirty days after learning that the amount in controversy exceeded the jurisdictional

 amount was timely); ACT Lending Corp., 2009 WL 2834789, at *5 (same).




                                                  5
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 6 of 9



        Moreover, the one year period for removal under 28 U.S.C. § 1332, as proscribed by 28

 U.S.C. § 1446(c), will expire on May 16, 2020, which is one year from the date on which

 Plaintiff filed her Complaint.

        Because this Removal is being filed within thirty days of July 24, 2019 and within one

 year since the Complaint was filed, it is timely.

                      VI. ATTACHMENT OF STATE COURT PLEADINGS

        Pursuant to 28 U.S.C. § 1446(a), a copy of all process, pleadings, and orders served upon

 the Defendant in the State Court Action is annexed hereto as Exhibit A.

                  VII.    NOTICE OF REMOVAL GIVEN TO STATE COURT

        Pursuant to 28 U.S.C. § 1446(d), a copy of this Notice of Removal is being filed with the

 Fifteenth Judicial Circuit Court in and for Palm Beach County, Florida. See Exhibit D.




                                                     6
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 7 of 9



 Dated: August 23, 2019.


                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.
                                           9130 S. Dadeland Blvd., Suite 1625
                                           Miami, Florida 33156
                                           Telephone: 305.374.0506
                                           Facsimile: 305.374.0456


                                           Steven S. Cula
                                           Christopher P. Hammon
                                           Florida Bar No. 176753
                                           chris.hammon@ogletreedeakins.com
                                           Steven S. Cula
                                           Florida Bar No. 1002949
                                           steven.cula@ogletreedeakins.com

                                           Counsel for Defendant, Arthur J. Gallagher &
                                           Co.




                                       7
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 8 of 9



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on August 23, 2019, I electronically filed the foregoing

 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document

 is being served this day on all counsel of record or pro se parties identified on the attached

 Service List in the manner specified, either via transmission of Notices of Electronic Filing

 generated by CM/ECF or in some other authorized manner for those counsel or parties who are

 not authorized to receive electronically Notices of Electronic Filing.

                                                       Steven S. Cula
                                                       Steven S. Cula




                                                   8
Case 9:19-cv-81196-RLR Document 1 Entered on FLSD Docket 08/23/2019 Page 9 of 9



                                      SERVICE LIST
                       Karen Ladrach v. Arthur J. Gallagher & Co.
              United States District Court for the Southern District of Florida
                           CASE NO.


                                                  Diane P. Perez
                                                  diane@dianeperezlaw.com
                                                  DIANE PEREZ, P.A.
                                                  201 Alhambra Circle, Suite 1200
                                                  Coral Gables, FL 33134
                                                  Telephone: 305.985.5676
                                                  Facsimile: 305.985.5677

                                                  Counsel for Plaintiff, Karen Ladrach

                                                  Method of Service: CM/ECF

                                                  Christopher P. Hammon
                                                  chris.hammon@ogletreedeakins.com
                                                  Steven S. Cula
                                                  steven.cula@ogletreedeakins.com
                                                  OGLETREE, DEAKINS, NASH,
                                                  SMOAK & STEWART, P.C.
                                                  9130 S. Dadeland Blvd., Suite 1625
                                                  Miami, FL 33156
                                                  Telephone: 305.374.0506
                                                  Facsimile: 305.374.0456

                                                  Counsel for Defendant, Arthur J. Gallagher &
                                                  Co.




                                                                                         38975559.1




                                              9
